FILED
                                                                 MARCH 24, 2020
                                                            In the Office of the Clerk of Court
                                                           WA State Court of Appeals, Division III


            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )         No. 36604-9 -III
                                               )
                     Respondent,               )
                                               )
       v.                                      )         UNPUBLISHED OPINION
                                               )
ISABEL * ROCHA, JR,                            )
                                               )
                     Appellant.                )

       P ENNELL, C.J. — Isabel Rocha, Jr. appeals his Spokane County 2019 judgment and

sentence imposed following his guilty plea to one count of first degree rape of a child and

one count of first degree child molestation. Mr. Rocha challenges a community custody

condition and the imposition of interest on his legal financial obligations (LFOs). We

accept the State’s concession as to the legal financial obligations, and remand for

correction of the judgment and sentence.

                                           FACTS

       The State charged Mr. Rocha with rape of a child in the first degree and child

molestation in the first degree based on allegations of inappropriate sexual contact with the

minor daughters of Mr. Rocha’s neighbors. Mr. Rocha pleaded guilty after the State agreed

to amend the charges to reflect their commission against only one child.

       At sentencing, the court imposed conditions of community custody, including a

condition that Mr. Rocha “not frequent parks, playgrounds, schools or other locations
No. 36604-9-III
State v. Rocha


frequented by minors.” Clerk’s Papers (CP) at 120 (Condition 12). The court also assessed

$600 in LFOs consisting of a victim assessment and a DNA (deoxyribonucleic acid)

collection fee, but reserved the issue of restitution. The judgment and sentence contained a

boilerplate paragraph providing that the LFOs imposed in the judgment “shall bear interest

from the date of the judgment until payment in full.” Id. at 106. Mr. Rocha timely appeals.

                                        ANALYSIS

       Mr. Rocha initially argues that the interest accrual provision must be struck from his

judgment and sentence based on State v. Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018).

The State concedes, and we agree.

       House Bill 1783, which became effective June 7, 2018, prohibits trial courts from

imposing discretionary LFOs on defendants who are indigent at the time of sentencing.

LAWS OF 2018, ch. 269, § 6(3); Ramirez, 191 Wash. 2d at 746. Ramirez held that the

amendment applies prospectively and is applicable to cases pending on direct review and

not final when the amendment was enacted. Among the changes was an amendment to RCW

10.82.090(1) to provide that “[a]s of June 7, 2018, no interest shall accrue on

nonrestitution legal financial obligations.” LAWS OF 2018, ch. 269, §§ 1, 17(2)(h), 18.

       The parties agree that Ramirez controls Mr. Rocha’s appeal. He was indigent

throughout the trial court proceedings and remains indigent on appeal. Accordingly, the

interest accrual provision should be struck pursuant to Ramirez. Given that the corrections

                                              2
No. 36604-9-III
State v. Rocha


will involve no exercise of the court’s discretion, Mr. Rocha’s presence is not required at

any hearing to make this ministerial correction. See State v. Ramos, 171 Wash. 2d 46, 48,

246 P.3d 811 (2011).

       Mr. Rocha also argues that community custody condition 12, prohibiting him from

frequenting “locations frequented by minors,” is unconstitutionally vague and must be

modified.

       Community custody conditions are unconstitutionally vague if they fail to provide

ordinary people fair warning of the proscribed conduct, or fail to establish standards that are

definite enough to protect against arbitrary enforcement. State v. Bahl, 164 Wash. 2d 739,

752-53, 193 P.3d 678 (2008). Conditions of community custody may be challenged for the

first time on appeal and, where the challenge involves a legal question that can be resolved

on the existing record, preenforcement. State v. Padilla, 190 Wash. 2d 672, 677, 416 P.3d
712 (2018) (citing Bahl, 164 Wash. 2d at 744). This court reviews community custody

conditions for abuse of discretion. Id. (citing State v. Irwin, 191 Wash. App. 644, 652, 364
P.3d 830 (2015)). A trial court necessarily abuses its discretion if it imposes an

unconstitutional community custody condition, and we review constitutional questions de

novo. State v. Wallmuller, 194 Wash. 2d 234, 238, 449 P.3d 619, 621 (2019).

       Several appellate decisions in recent years have considered vagueness challenges to

community custody conditions similar to the one at issue here. See, e.g., State v. Irwin,

                                              3
No. 36604-9-III
State v. Rocha


191 Wash. App. 644, 652, 655, 364 P.3d 830 (2015) (condition reading “‘Do not frequent

areas where minor children are known to congregate, as defined by the supervising

[community custody officer]’” was unconstitutionally vague in the absence of clarifying

language or an illustrative list of prohibited locations); State v. Norris, 1 Wash. App. 2d 87,

95, 404 P.3d 83 (2017), reversed in part on other grounds by State v. Nguyen, 191
Wash. 2d 671, 425 P.3d 847 (2018) (accepting State’s concession that condition stating “‘Do

not enter any parks/playgrounds/schools and or any places where minors congregate’” was

unconstitutionally vague); State v. Johnson, 4 Wash. App. 2d 352, 360, 421 P.3d 969 (2018)

(upholding condition requiring defendant to avoid “‘places where children congregate to

include, but not limited to: parks, libraries, playgrounds, schools, school yards, daycare

centers, skating rinks, and video arcades,’” and noting that a clarifying list of prohibited

places need not be exclusive).

       The Washington Supreme Court recently considered a similar condition in

State v. Wallmuller, 194 Wash. 2d 234, 237, 449 P.3d 619 (2019). The condition at issue

provided that the defendant “‘shall not loiter nor frequent places where children congregate

such as parks, video arcades, campgrounds, and shopping malls.’” A majority of the Court

held that although the phrase “where children congregate” was vague on its own, it was

sufficiently specific when modified by a nonexclusive list of places illustrating its scope.
Id. at 245.

                                               4
No. 36604-9-III
State v. Rocha


       In reaching that decision, the Wallmuller Court distinguished the condition at issue

from the offending condition at issue in Norris, which prohibited the defendant from

“‘enter[ing] any parks/playgrounds/schools and or any places where minors congregate.’”

Norris, 1 Wash. App. 2d at 95. Division One of this court struck the phrase “‘and or any

places’” so that the condition read “‘Do not enter any parks/playgrounds/schools where

minors congregate. ’” Id. at 95-96. The Wallmuller Court noted that although the Norris

opinion contained no analysis of the court’s reason for accepting the State’s concession as

to vagueness, its revision to the condition suggests that the court was “concerned with the

alternative ‘and or’ phrasing that arguably left the phrase, ‘where children congregate’

unmodified.” Wallmuller, 194 Wash. 2d at 240. The Court noted that this was consistent with

other Washington cases and at least one federal case, United States v. Peterson, 248 F.3d
79, 86 (2d Cir. 2001) (holding condition prohibiting defendant from “being on any school

grounds, child care center, playground, park, recreational facility or in any area in which

children are likely to congregate” is vague because it is “not clear whether the clause ‘in

which children are likely to congregate’ applies only to ‘any area’ or to the other places

listed”).

       Mr. Rocha contends that the condition at issue does not satisfy the Wallmuller

standard because the use of the disjunctive “or” language to impose a catch-all prohibition

is not limited by the nonexclusive list of places and the condition is therefore overly vague,

                                              5
No. 36604-9-III
State v. Rocha


similar to Norris and Peterson. The State contends that Peterson is distinguishable because

the condition specifically states “‘or other locations frequented by minors,’” and the use of

“‘other’” clearly means the condition is in addition to the enumerated places and therefore

the illustrative list cannot be interpreted as being divorced from the general condition,

unlike Peterson. Br. or Resp’t at 2-3 (emphasis added).

       At least one other state court has approved the use of similar language. See Wilfong

v. Commonwealth, 175 S.W.3d 84, 101 (Ky. Ct. App. 2004) (rejecting vagueness challenge

to condition prohibiting defendant from “residing near, visiting or being in or about parks,

schools, day care centers, swimming pools, beaches, theaters, or other places where

children congregate,” noting that the prohibition was sufficiently precise because “[a]

commonsense reading . . . suggests an interplay between the several places listed and the

reference to locations where children congregate”) (emphasis added). However, there

appear to be no federal cases discussing conditions with similar “or other” language. It

further appears the Washington Supreme court has never considered whether the use of

“other” with the disjunctive “or” apparently disapproved of by Norris renders a condition

sufficiently precise.

       This court need not resolve this novel issue. The parties agree that remand is

necessary to strike the LFO interest accrual provision. Accordingly, we also direct the

superior court on remand to correct condition 12 to read “Do not frequent locations

                                              6
No. 36604-9-III
State v. Rocha


frequented by minors such as parks, playgrounds, and schools” to ensure compliance with

Wallmuller.

                                      CONCLUSION

       We agree with the parties that the LFO interest accrual provision must be struck

pursuant to Ramirez. We remand for the sentencing court to strike the interest provision

and to correct condition 12 to ensure compliance with the Supreme Court’s decision in

Wallmuller.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           _________________________________
                                           Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.                               Lawrence-Berrey, J.




                                              7